UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6775


ELTON LEE WILLIAMS,

                Plaintiff - Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; SERGEANT HAMILTON;
SERGEANT COLLINS; LIEUTENANT GALLIHAR; OFFICER ELY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:02-cv-00499-JPJ)


Submitted:   February 25, 2011               Decided:    March 22, 2011


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Elton Lee Williams, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elton Lee Williams appeals the district court’s orders

denying   relief    on    his   42   U.S.C.       § 1983      (2006)     action   and

Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§§   2000cc   to   2000cc-5     (2006),       claim.     We    have    reviewed   the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                     See Williams v. Va.

Dep’t of Corr., No. 7:02-cv-00499-JPJ (W.D. Va. filed May 2,

2005 & entered May 3, 2005; November 29, 2005; March 21, 2006).

We   dispense   with     oral   argument       because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2